                      UNITED STATES DISTRICT COURT


                      MIDDLE DISTRICT OF LOUISIANA


PAUL POUPART CIVIL ACTION

VERSUS

JEFFERY LANDRY, ET AL. NO.: 19-00328-BAJ-EWD



                              RULING AND ORDER


      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 7) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Plaintiff Paul Poupart's Complaint (Doc. 1) against

Defendants under 42 U.S.C. §1983, alleging that he was sentenced under an


unconstitutional statute and is wrongfully incarcerated. The Magistrate Judge


recommended that Plaintiffs claims against Defendants be dismissed with prejudice

as legally frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e) and 1915A. (Doc. 7 at p. 4). The Magistrate Judge

further recommends, upon the adoption of this report, that Plaintiffs pending Motion

for Service (Doc. 6) be denied as moot.



      The Report and Recommendation notified the parties that, pursuant to 42

U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Defendant filed an objection.


                                          1
        The Magistrate Judge found that Plaintiffs claims are barred by the Heck

doctrine. In Heck v. Humphrey, 512 U.S. 477,114 S.Ct 2364 (1994), the Supreme

Court of the United States held that a claim that effectively attacks the

constitutionality of a conviction or imprisonment is not cognizable under § 1983

unless and until that conviction or sentence has been reversed on direct appeal,


expunged by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court's issuance of a writ of


habeas corpus. Thus, a §1983 claim must be dismissed if the adjudication oftlie claim

would imply the invalidity of a plaintiffs prior criminal conviction or sentence. Id. at

486-87. The Magistrate Judge found that Plaintiffs claims challenge the

constitutionality of his imprisonment, and Plaintiff does not allege that his conviction

or sentence has been reversed, expunged, declared invalid, or called into question.


(Doc. 7 at p. 3). Additionally, The M-agistrate Judge found that Plaintiff previously

filed a writ of habeas corpus in the Eastern District of Louisiana to challenge the

same conviction. This petition was denied with prejudice and affirmed on appeal. (Id.

at p. 4).1 For these reasons, the Magistrate Judge recommends dismissal of the claims


under 28 U.S.C. §§1915(e) and 1915A.


       In his objection, Plaintiff argues that his claim challenges the duration of his

confinement, and that his claim should not be barred by Heck, (Doc. 8 at p. 4). Plaintiff

further argues that the Heck doctrine is focused more on the state prerequisites than



1 Paul Poupart u. Robert Tanner, No. CV 15-1340, 2017 WL 1511610 (E.D. La. 2017), a/f'd by Paul
Poupart v. Timothy Hooper, 740 Fed. App'x 53 (5th dr. 2018). cert. denied, 139 S. Ct.1225,203 L.
Ed. 2d 209 (2019).
on tlie common law of torts, and "that the government [sic] has determined that §1983

actions apply to torts." (Id.) He asks the Court to revisit the case of Heck v. Humphrey


and to rule in his favor.



       The Court agrees with the Magistrate Judge's findings. Although Plaintiff

asserts that he is not directly challenging his conviction, only the duration of his

confinement, Plaintiffs claims still imply the invalidity of his conviction, which has

not been challenged. If the Court were to rule that Plaintiffs duration of confinement

is incorrect, then this undermines the validity of his conviction, which is the reason

for his confinement. The Heck doctrine rests on the "principle that civil tort actions

are not appropriate vehicles for challenging the validity of outstanding criminal

judgments." Heck, 512 U.S. at 486. An action under 42 U.S.C. §1983 is not the


appropriate way for Plaintiff to challenge the duration of his confinement. Thus, the

M-agistrate Judge correctly determined that Plaintiff failed to state a claim on which

relief may be granted. Dismissal of Plaintiffs claims are appropriate under 28 U.S.C.


   1915(e) and 1915A, which authorize the Court to dismiss claims brought by a

prisoner against a governmental entity if the Court is satisfied that the action or

claim is frivolous, malicious, or fails to state a claim upon which relief may be granted.
      Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.



      IT IS ORDERED that Plaintiffs action is DISMISSED WITH

PREJUDICE.


      IT IS FURTHER ORDERED that Plaintiffs pending Motion for Service (Doc.

6) is DENIED AS MOOT.


                      Baton Rouge, Louisiana, this '^'^^ day of November, 2019.




                                         (^
                                    JUDGE BRIAN ^ JAQfKSON
                                    UNITED STATES BT5TRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
